Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwan et al. 7,364,614. As noted in the Written Opinion of the International Searching Authority mailed 29 January, 2019, Kwan’614 discloses: A writing instrument (10), comprising:
a reservoir (12);
an ink solution (as disclosed starting on column 4, line 60) comprising a pigment (as disclosed starting on column 4, line 60), the ink solution being housed within the reservoir (as disclosed on column 3, lines 41-50);
a nib (16) disposed at an end of the reservoir and plugging an opening of the reservoir such that the reservoir is closed (as shown in figure 1), wherein a tip of the nib extends outside of the reservoir (as shown in figure 1); and
a filament extending within the reservoir (as disclosed on column 3, lines 41-50), the filament being in fluid communication with a portion of the nib within the reservoir (as shown in figure 1 at 22), such that the ink solution travels along the filament and through the nib, by capillary action (as disclosed on column 4, lines 1-3 and 20-22). 
Wherein, inasmuch as Kwan’614 discloses the claimed writing instrument structure, it would appear to be capable of performing any functions associated with the claimed structure including having “the nib and filament are formed such that no more than 50 percent of the pigment present in the nib (or 35 or 20 per cent as called for in claims 15 and 16 since they both also depend from the structure as called for in claim 1) and filament flow into the reservoir outside of the nib and filament when the writing instrument is stored with the nib up for a period of one day”. As noted in the International Office 
Regarding claims 2 and 3, Kwan’614 discloses a porosity of from about 0.6 to about 0.7 on column 4, lines 43-58.
Regarding claims 7 and 9, Kwan’614 discloses the nib to be made of porous polymeric material such as polyester or polypropylene or melamine on column 4, lines 52-59, with the nib and filament being an integral unit connected at 22 as disclosed on column 3, lines 47-59.
Regarding claims 10-12, Kwan’614 discloses the pigment particles to be between 1 and 12 micron which includes the claimed range of 6-8 and to be made of aluminum on column 5, lines 1-12.
Regarding claims 17 and 18, Kwan’614 discloses the barrel to be cylindrical as seen in figure 1 and further discloses a sheet wrapped about the ink reservoir which will thereby form a portion of the barrel as claimed which sheet is made from a plastic polypropylene as disclosed on column 4, lines 36-40.
Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. 7,364,614 in view of Yamada et al. 2016/0246391. As noted in the Written Opinion of the International Searching Authority mailed 29 January, 2019, Kwan’614 discloses: A writing instrument (10), including a reservoir (12) and a nib (16) disposed at an end of the reservoir and plugging an opening of the reservoir, with the nib comprising polymeric fibers with melamine resin as disclosed on column 4, lines 50-59 substantially as claimed but does not disclose the fibers having a thickness of from about 2 denier .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. 7,364,614 in view of Hori 2008/0063463. As noted in the Written Opinion of the International Searching Authority mailed 29 January, 2019, Kwan’614 discloses: A writing instrument (10), including a reservoir (12) and a nib (16) with the reservoir filled with fibers as disclosed on column 4, lines 33-36 substantially as claimed but does not disclose the fibers to be cotton. However, Hori teaches another writing instrument (1), including a reservoir (3) having the reservoir packed with cotton as taught in paragraph 4 for the purpose of improving leakage prevention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the writing instrument of Kwan’614 with a reservoir packed with cotton as, for example, taught by Hori in order to improve leakage prevention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. 7,364,614 in view of Kwan 2014/0272141. As noted in the Written Opinion of the International Searching Authority mailed 29 January, 2019, Kwan’614 discloses: A writing instrument (10), including a reservoir (12) and a nib (16) with the reservoir filled with ink substantially as claimed but does not disclose the ink to comprise a polyvinyl butyral (PVB) resin. However, Kwan’141 teaches another writing instrument . 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshimura et al. teaches an ink for writing instruments that are capable of being stored with the tip up for several days while still maintaining the ability to write on column 27, line 60, to column 28, line 15, but does not teach the claimed structure of a filament reservoir and acrylic fiber nib which uses capillary action as claimed. Korper and Kamitani teach other writing implement nibs with channels, but do not teach a diameter of 50 to 150 microns.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754